Citation Nr: 0603749	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, claimed as anxiety 
attacks, panic disorder with acrophobia, fatigue, poor 
concentration, nightmares and insomnia due to an undiagnosed 
illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978 and from August 1990 to December 1990.  This 
case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas that denied claims for service 
connection for PTSD and another psychiatric disorder, as well 
as his claim for a permanent and total disability rating for 
non-service-connected pension purposes.

The Board remanded the case to the RO in June 2001.  Since 
then, in July 2004, the RO granted the veteran a permanent 
and total disability rating for pension purposes.  
Accordingly, that issue is no longer on appeal.  


FINDINGS OF FACT

1.  An in-service PTSD stressor and PTSD linked to it are 
shown.

2.  Another psychiatric disease including an undiagnosed one 
is not shown.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in wartime service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Another acquired psychiatric disorder, claimed as anxiety 
attacks, panic disorder with agoraphobia, fatigue, poor 
concentration, nightmares and insomnia due to an undiagnosed 
illness, was not incurred in or aggravated by service, and 
may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The preponderance of the evidence shows that the veteran has 
PTSD.  There have been several diagnoses reported or 
suspected.  However, the May 2004 VA examiner diagnosed PTSD 
after considering a lengthy history and examining the veteran 
and noting that the examiner had been asked to integrate the 
previous psychiatric findings and diagnosis with the current 
findings to obtain a true picture of the nature of the 
veteran's psychiatric status.  Additionally, he explained his 
reasons for why he felt the veteran had PTSD, with the 
crucial reason being that the veteran meets its diagnostic 
criteria.  Accordingly, this report can be given great 
weight.  Prejean v. West, 13 Vet. App. 444, 448 (2000).  

The only requirements left for a grant of service connection 
for PTSD, then, are the showing of an in-service stressor and 
a link between it and the veteran's PTSD.  
38 C.F.R. § 3.304(f).  

In this case, the veteran's PTSD has been linked in the May 
2004 examination report to a service stressor.  That stressor 
involved the veteran experiencing the loss of two of his 
friends from his unit in the Persian Gulf area during the 
Persian Gulf War in October 1990.  They died in a plane 
crash.  

That stressor was corroborated by the service department in 
August 2003.

In light of the above, service connection is warranted for 
PTSD.  38 C.F.R. § 3.304(f).

Other psychiatric disorder

Service connection may also be granted for disability 
resulting from other disease or injury incurred in or 
aggravated by active service, or -- for Persian Gulf War 
veterans - resulting from undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317 (2005).  
Service connection may be established for any disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

A preponderance of the evidence shows that there is no other 
psychiatric disease present, whether due to undiagnosed 
illness, or not.  Between 1998 and 2004, other diagnoses 
including generalized anxiety disorder, panic disorder with 
acrophobia, alcohol dependence, alcohol dependence in 
remission, and major depression versus substance induced mood 
disorder were made or considered.  However, the examiner in 
May 1998 did not have the veteran's claims folder in front of 
him when he diagnosed generalized anxiety disorder and panic 
disorder and alcohol abuse, and felt that it was only 
possible that the veteran had PTSD.  The October to November 
2001 VA hospital discharge summary reporting psychiatric 
diagnoses other than PTSD, while based on a review of past 
records, was also based on only a "brief" screening 
interview. Alcohol dependence was diagnosed during a VA 
hospitalization in January 2001, but the VA examiner in May 
2004 did not find it.

The report of the examiner who examined the veteran in May 
2004 is probative evidence, per Prejean, showing that the 
veteran has no more than PTSD, because the claims folder was 
reviewed and history and clinical examination findings were 
considered and the examiner noted that he was asked to 
integrate previous findings with current findings to obtain a 
true picture and to reconcile diagnoses and specify which 
symptoms are associated with each of the disorders, and his 
report, in essence, contains no other diagnoses.  Regarding 
anxiety, the examiner indicated that it was a symptom of the 
veteran's PTSD.  Regarding depression, the examiner noted 
that this had been diagnosed in the past, but he also noted 
that the veteran would get tearful and distressed when 
discussing materials about PTSD.  Regarding alcohol, the 
examiner indicated that the veteran had been using it to 
self-medicate and that there was no active condition.  
Regarding acrophobia, the examiner stated that the veteran 
might or might not have it.  However, all he diagnosed was 
PTSD, and the evidence indicates that his examination report 
is the most complete report of record.  If there is not any 
other psychiatric disorder including an undiagnosed one 
shown, service connection can not be granted for it.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In June 2002, December 
2003, and March 2005 letters from the RO to the claimant, the 
claimant was specifically advised of the type of evidence 
that would establish the claim, what evidence the claimant 
should provide, and what evidence VA would obtain, and the 
claimant was afforded additional time to submit such 
evidence.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession.  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning these respective duties, in the 
July and November 2004 and December 2005 supplemental 
statements of the case.


The Board acknowledges that, only after the April 1999 rating 
decision was promulgated did the AOJ provide explicit section 
5103(a) notice to the claimant.  The Board notes that while 
all necessary notice provided to the claimant was not given 
prior to the first AOJ adjudication of the claim, the claim 
was initially adjudicated before the VCAA was enacted and the 
claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, 
after the notice, the AOJ obtained additional VA and other 
medical records.  The claimant was also afforded an 
additional VA examination in May 2004.  The process carried 
out during the course of the claim and appeal provided the 
claimant with a meaningful opportunity to participate 
effectively in the processing of the claim by VA.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The timing of the 
notice did not affect the essential fairness of the 
adjudication.  Id.
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records, VA medical 
records, VA examination reports, and testimony have been 
obtained.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  The Board notes that it appears that 
some of the veteran's service medical records and post-
service medical records are unavailable.  However, the claim 
for service connection for PTSD is being allowed, the veteran 
testified that he was not treated for psychiatric disease in 
his Persian Gulf War 
service, and the case turns on what is and is not shown 
currently, rather than what happened in service.   

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise the claimant to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review is permitted. 


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD), 
claimed as anxiety attacks, panic disorder with acrophobia, 
fatigue, poor concentration, nightmares and insomnia due to 
an undiagnosed illness, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


